           Case 3:15-cr-00155-RNC Document 614 Filed 04/19/21 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


     UNITED STATES OF AMERICA                             CRIMINAL NO. 3:15CR155 (RNC)

     v.

     ROSS SHAPIRO                                         April 19, 2021




     SUPPLEMENTAL MEMORANDUM IN FURTHER SUPPORT OF MOTION TO SET A
          TRIAL DATE AND EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

          The Government files this supplemental memorandum in further support of its October 14,

2020 motion to set a trial date and exclude time under the Speedy Trial Act (Doc. 578) and to

propose a new trial date in light of the public health circumstances that remain an obstacle to an

immediate trial in this matter. The parties have conferred, and agree that January 17, 2022, or a

date thereabouts at the Court’s convenience, is mutually convenient for the parties and ensures

continuity of counsel, and avoids risk to the parties, the Court, and the public from COVID-19 that

may result from a trial of this length.

          Additionally, the Government requests that the Court make findings under 18 U.S.C.

§ 3161 that the further continuance is in the interests of justice. The Government has consulted

with counsel for the defendant, who continues to preserve his right to a speedy trial and the related

speedy trial objections and applications he has made to date.

          A revised proposed order is attached.

I.        Additional Background

          A full procedural history up to and including October 14, 2020 was set out in the

Government’s motion (Doc. 578) and will not be repeated here. Since that filing, the COVID-19

pandemic has continued to preclude jury trials in this district. One Court in this district attempted
         Case 3:15-cr-00155-RNC Document 614 Filed 04/19/21 Page 2 of 6




to empanel a jury for a trial in November 2020, but the vast majority of the summonsed jurors

either did not respond or were excused for health reasons. See Supplemental Exhibit 1. On

December 3, 2020, the Chief Judge issued an order continuing all jury trials until on or after

February 1, 2021 (Supp. Exhibit 2); then the Chief Judge issued an order on January 19, 2021,

continuing all jury trials until on or after May 3, 2021 (Supp. Exhibit 3). In both instances, the

Chief Judge made findings excluding the resulting delays from the speedy trial clock. See Supp.

Exhibits 2, 3. In the later order, the Chief Judge held that:

        Judges may schedule jury selections and trials to begin on or after May 3, 2021 in
        the hope that circumstances may permit them to proceed safely. In light of the
        large backlog of trial-ready cases, the lengthy periods of detention experienced by
        some defendants, and public health guidance about the need to avoid lengthy
        exposure to other persons in indoor spaces, priority will be given to short criminal
        trials involving defendants who have been detained the longest.

Exhibit 3 at 1.

       At the Court’s request in March 2021, the Government and counsel for the defendant

consulted regarding a new trial date. In light of the Chief Judge’s order and the ongoing pandemic,

the parties agree that it would be impractical and potentially unsafe to conduct this trial beginning

in May. While this trial will be shorter than the first trial because there are fewer defendants and

counts, it will nonetheless be approximately 2-3 weeks in length. Assuming that trials do, in fact,

successfully restart in May 2021, the earliest this trial could feasibly happen would be in the fall

of 2021. However, counsel for the defendant has informed the Government that they have a trial

in Chicago scheduled to begin on October 18, 2021 which will last at least four weeks, and thus it

would be impossible for them to mount an adequate defense in this case in the month before that

trial, and they would need adequate time to prepare for this trial after the Chicago trial is

completed. Under these circumstances, the parties agreed that a January 17, 2022 date would be


                                                  2
          Case 3:15-cr-00155-RNC Document 614 Filed 04/19/21 Page 3 of 6




the earliest practical date to try this matter. That date—being two weeks after the new year—

would also avoid potential hazards from a jury panel that may have traveled domestically or

internationally during the holiday season. This schedule is, of course, dependent on the course of

the pandemic, which is very much in flux given recent developments. See Supp. Exhibit 4.

II.     Additional Argument

        The Government argued in its motion the reasons that a continuance, and an exclusion

under the Speedy Trial Act, are appropriate (see Doc. 578), and will not repeat those in full here.

Although in its opening brief the Government requested a date in May or June of 2021, that is

obviously no longer practical given subsequent events. The arguments in the Government’s

opening brief hold equally true in support of a new trial date in January 2022.

        First, consistent with the Chief Judge’s order prioritizing shorter criminal trials, it would

be highly impractical to find a jury panel willing and able to sit for the length of this trial until at

least the fall of 2021. Trying this case now poses unnecessary risk to the litigants and jurors.

Moreover, in the last trial both counsel required the attendance of several persons in addition to

those at counsel table in order to present an effect case and defense, and it would be difficult to

allow that to occur under capacity restrictions necessitated by the pandemic.

        Second, neither party has yet filed any additional motions—a difficult proposition without

a trial date—and thus ample time is still necessary to litigate pre-trial matters. As noted in the

Government’s opening brief, counsel for Shapiro has indicated to the Government that he is

considering pre-trial motions. 1 Considering the length and complexity of motion practice before

the first trial, and now the need to consider the guidance of the Second Circuit in Gramins, any



1
 Additional time to prepare pre-trial motions, should they be necessary, would be separately excludable if the Court
makes appropriate findings. Bloate v. United States, 559 U.S. 196, 204 (2010).
                                                         3
         Case 3:15-cr-00155-RNC Document 614 Filed 04/19/21 Page 4 of 6




schedule should afford the Court ample time for argument and decision. Like this defendant, the

Government will also likely file pre-trial motions, which will add to work to be done prior to trial.

       Third, the requested trial date will give the parties time to otherwise prepare for a re-trial.

This case involves witnesses who are not local to Connecticut, and there will likely be challenges

in preparing the case while the pandemic continues.

       Fourth, defense counsel has indicated that they are unavailable due to another lengthy trial

this fall, and a further continuance to January 2022 would afford the defendant continuity of

counsel. This is particularly important in this case, where it would be impractical to expect a

defendant to obtain new counsel given his current counsel’s extensive knowledge of and

experience with this case.

       Accordingly, the Government requests that the Court place this matter for trial on its

calendar for a specific date on or after January 17, 2022, and exclude the time until then. As noted

in its opening brief, the Government also asks that the Court memorialize that its exclusion of time

began on June 7, 2018. Dkt. 511 at 41. As the Gramins court made clear, the issues that have

been on appeal directly impacted the course of a retrial in this matter, and the Court rightly deferred

any retrial on either defendant until the Second Circuit ruled. Moreover the Court indicated its

intention separately to exclude time from March 4, 2020 until September 2020; the Chief Judge

has also excluded time for all trials through May 3, 2020; and this motion has been pending (and

not yet under consideration) since October 14, 2020.

       As noted above, the Government has consulted with defense counsel, who agrees that

January 17, 2022 is the earliest practical date for a retrial given the pandemic and other obligations.

However, the defendant continues to preserve his right to a speedy trial and the related speedy trial

objections and applications he has made to date.

                                                  4
         Case 3:15-cr-00155-RNC Document 614 Filed 04/19/21 Page 5 of 6




III.   Conclusion

       Accordingly, the Government respectfully requests that the Court set a trial date on or after

January 17, 2022, and exclude the time from June 7, 2018 until the new trial date under the Speedy

Trial Act, pursuant to 18. U.S.C. §3161(h)(7)(A).


                                             Respectfully submitted,

                                             LEONARD C BOYLE
                                             ACTING UNITED STATES ATTORNEY

                                             /s/
                                             _______________________________________
                                             DAVID E. NOVICK
                                             ASSISTANT UNITED STATES ATTORNEY

                                             /s/
                                             _______________________________________
                                             HEATHER L. CHERRY
                                             ASSISTANT UNITED STATES ATTORNEY

                                             U.S. Attorney’s Office
                                             157 Church Street
                                             New Haven, CT 06510
                                             (203) 821-3700
                                             David.Novick@usdoj.gov




                                                5
         Case 3:15-cr-00155-RNC Document 614 Filed 04/19/21 Page 6 of 6




                                  CERTIFICATE OF SERVICE

        This is to certify that on April 19, 2021, a copy of the foregoing Motion was filed
electronically. Notice of this filing will be sent by email to all parties by operation of the Court=s
electronic filing system or by mail on anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court=s CM/ECF System.


                                                 /s/

                                               DAVID E. NOVICK
                                               ASSISTANT U.S. ATTORNEY




                                                  6
